Citation Nr: 1216259	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-21 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In his original claim, the Veteran sought entitlement to service connection for PTSD, and a January 2008 rating decision denied this issue.  In February 2008, the Veteran amended his claim to include the issue of entitlement to service connection for depression, and, in a July 2008 rating decision, the RO denied this claim as well.  However, the Board notes that the medical evidence in this case shows diagnoses of not only PTSD and depression, but also provides diagnoses of an anxiety disorder and dysthymia.  Therefore, the Veteran's claims should not be limited to that which he has written on his applications.  Although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he is not generally competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The agency of original jurisdiction (AOJ) should construe a claim based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim.  Clemons, 23 Vet. App. at 5.  Accordingly, given the various psychiatric diagnoses shown by the evidence in this case, the Board has re-characterized the issue on appeal more broadly as one for service connection for a psychiatric disability, to include PTSD, as is indicated on the cover page of this decision.

In May 2011, the Board remanded the Veteran's claim for additional evidentiary development.  Specifically, the Board instructed the AOJ to contact the U.S. Army and Joint Services Records Research Center (JSRRC), and request any information which might corroborate the Veteran's alleged stressor.  The AOJ was also instructed to schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder(s).  A review of the record reflects that the Appeals Management Center (AMC) contacted the JSRRC and that a response to this request was received from the Defense Personnel Records Information Retrieval System (DPRIS) which did provide information regarding the Veteran's alleged stressor.  In June 2011, the AMC initiated a request to have the Veteran scheduled for a VA psychiatric examination.  The examination was completed in July 2011, and a copy of the VA examination report has been associated with the Veteran's claims file.  Unfortunately, and for the reasons discussed in further detail below, the July 2011 opinion obtained upon remand is not an adequate one.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002, Supp. 2011); 38 C.F.R. § 3.159.  

Here, the Veteran claims that his psychiatric problems originated during service.  Specifically, the Veteran contends that, during his service with the U. S. Navy, he served aboard the USS Buck and witnessed the destruction of their sister ship, the USS Evans, when it collided with an Australian aircraft carrier.  The Veteran further maintains that he was aboard the ship that was sent to the coast of North Korea and began tracking a Russian nuclear submarine for several days.  

The Veteran's service treatment records are clear for any complaints or history of psychiatric problems.  His post service treatment records show that he began seeking treatment for his psychiatric problems at the Vet Center in 2007.  In a July 2008 letter, the Veteran's therapist at the Vet Center, J. C., indicated that the Veteran had been under his care since April 2007 and "presented with symptoms of major depression and anxiety which presented initially by history as dysth[y]mia."  J. C. noted that the Veteran's depression had gone undiagnosed for a significant period "as onset was gradual."  According to J. C., while experiencing symptoms of depression, the Veteran also presents with symptoms of PTSD, and as "likely as not developed these symptoms as a result of military service off shore of Vietnam."  

As previously noted in the Introduction, pursuant to the May 2011 Remand, the AMC provided information concerning the alleged stressor to the JSRRC in an attempt to verify the alleged stressor.  In response, DPRIS indicated that the USS Buck departed the Naval Station for a "WESTPAC deployment" in April 1969, and, while underway outside the Yokosuka, Japan harbor, the anti-submarine Warfare team detected and began tracking an unidentified submarine on May 12, 1969.  In the March 2012 Supplemental Statement of the Case (SSOC), the Decision Review Officer (DRO) resolved reasonable doubt in favor of the Veteran, conceded the Veteran's stressor, and noted that the findings confirmed that the USS Buck had been tracking something during the time period specified by the Veteran.  

The Veteran was afforded a VA psychiatric examination in July 2011, at which time he discussed his military history and provided information regarding the traumatic events he experienced in service.  According to the Veteran, he was unemployed and had been fired from every job he had had due to his problems with authority-something he related to his PTSD.  The Veteran also described himself as depressed and indicated that he has difficulty focusing as a result of his PTSD symptoms.  Based on his discussion with, and evaluation of, the Veteran, the examiner determined that the Veteran met the diagnostic criteria for mild dysthymic disorder, but did not meet the diagnostic criteria for PTSD.  The examiner further opined that the Veteran's dysthymic disorder was not the result of anything that the Veteran may have experienced while serving in the military.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Significantly, it does not appear that the July 2011 VA examination was adequate with respect to whether the Veteran's dysthymic disorder is related to his service.  Specifically, the July 2011 VA examiner failed to provide an explanation as to why the Veteran's dysthymic disorder was not etiologically related to service.  While the examiner reviewed the Veteran's military and medical history, he did not elaborate as to how this history, helped him (the examiner) to arrive at his determination.  In addition, while the examiner appears to have based his reasoning on his review of the claims file and medical records, he failed to cite to the records reviewed or relied upon in making his ultimate determination.  Furthermore, the examiner failed to address the July 2008 positive medical opinion which does relate some of the Veteran's psychiatric symptoms to his military service.  A rationale must be clarified by a discussion of the medical principles that apply to the medical facts relating to the Veteran's disability.

Furthermore, the Board acknowledges that the examiner determined that the Veteran does not meet the criteria for PTSD.  However, the examiner did not address the private therapist's July 2008 opinion that the Veteran has some "symptoms of PTSD" that as "likely as not developed . . . as a result of military service off shore of Vietnam."  Clarification of this matter is required on remand.  

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

In the current appeal, the May 2011 Remand specifically instructed the examiner to provide a complete rationale for all opinions expressed.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  
In addition, the Board notes that, at the July 2011 VA examination, the Veteran indicated that he was currently receiving benefits from the Social Security Administration (SSA).  However, the Veteran's SSA records are not associated with the claims file.  When VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  The RO should also request copies of the Veteran's SSA medical records used in the determination of benefits made by SSA.  

Also, in an April 2012 letter, the Veteran indicated that he has continued receiving treatment at the Vet Center in Milwaukee, Wisconsin for the past five years and that his therapist believes that his mental condition is related to service.  Under the VCAA, VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1).  As this claim is being remanded for further development, the specified treatment records should be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the SSA decision awarding disability benefits to the Veteran, as well as the medical records relied upon concerning that determination.  All such available documents should be associated with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

2. Ask the Veteran to provide the full address for the Vet Center, the name of his therapist, as well as the specific dates in which he received treatment there.  After acquiring this information, instruct the Veteran to complete a release form authorizing VA to request his private medical records from this treatment center.  

After securing the appropriate release form from the Veteran, attempt to obtain any clinical or medical records regarding psychiatric treatment that the Veteran has received at this institution since October 2008.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  

3. Then, once these records have been obtained, make arrangements for the Veteran to be afforded an appropriate VA examination to determine the nature and etiology of any psychiatric disorder, to include PTSD, that he may have.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and a mental evaluation of the Veteran, the examiner should specify the nature of any current psychiatric disability, to include PTSD, found on examination.  For any such psychiatric disability, to include PTSD, that is diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise related to the Veteran's military service-to include his conceded in-service stressor of serving aboard the USS Buck when the vessel tracked an unidentified submarine outside the Yokosuka, Japan harbor in May 1969.  When rendering his or her opinion, the examiner should specifically address the July 2008 private therapist's description of the Veteran's psychiatric condition.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, readjudicate the claim for service connection for a psychiatric disorder, to include PTSD.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

